Name: Commission Regulation (EU) NoÃ 201/2010 of 10Ã March 2010 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 1006/2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters
 Type: Regulation
 Subject Matter: international law;  cooperation policy;  information technology and data processing;  fisheries
 Date Published: nan

 11.3.2010 EN Official Journal of the European Union L 61/10 COMMISSION REGULATION (EU) No 201/2010 of 10 March 2010 laying down detailed rules for the implementation of Council Regulation (EC) No 1006/2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to the Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (1) and in particular Article 26 thereof, Whereas: (1) Due to proximity between waters of European Union (EU) and waters under sovereignty and jurisdiction of Norway and Faeroe Islands, it is appropriate to establish specific authorisation conditions for EU vessels engaging in fishing activities in Norwegian waters of the North Sea and in waters of the Faeroe Islands. (2) Access allowed to third-country vessels should be restricted to certain geographical areas to protect the fishing activities by local fishing vessels. (3) Due to proximity between EU waters and waters under sovereignty and jurisdiction of Norwegian and Faeroe Islands it is appropriate to establish specific authorisation conditions for fishing vessels flying the flag of Norway and the Faeroe Islands which engage in fishing activities in EU waters. (4) The content of applications for authorisation of third-country vessels should be defined to allow the Commission to access additional data. (5) In order to ensure that catches of blue whiting and mackerel by third-country vessels in EU waters are correctly accounted for, it is necessary to establish strengthened control provisions for such vessels. Those provisions should be in conformity with the Agreement between the European Community and Norway approved by Council Regulation (EEC) No 2214/80 (2) and with the Agreement between the European Community and Faeroe Islands approved by Council Regulation (EEC) No 2211/80 (3). (6) Vessels without authorisation under Regulation (EC) No 1006/2008 should have the possibility to transit through EU waters provided that their fishing gear is installed in such a manner that it is not readily usable for fishing operations. (7) Detailed rules for the application of Regulation (EC) No 1006/2008 should be adopted accordingly. (8) This Regulation ensure the continuity of provisions currently in the Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (4). (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: CHAPTER I FISHING ACTIVITIES BY EU VESSELS OUTSIDE EU WATERS Article 1 Fishing authorisations By way of derogation to Article 3 of Regulation (EC) No 1006/2008, EU vessels of a tonnage equal to or less than 200 GT shall be exempt from the obligation to have a fishing authorisation when they engage in fishing activities in the Norwegian waters of the North Sea. Article 2 Geographical restrictions 1. EU fishing vessels entitled to engage in fishing activities in the Norwegian waters of the North Sea shall not carry out fishing activities in the Skagerrak within 12 nautical miles from the baseline of Norway. 2. By way of derogation to paragraph 1, vessels flying the flag of and registered in Denmark or Sweden shall be allowed to carry out fishing activities in the Skagerrak up to four nautical miles from the baselines of Norway. Article 3 Associated conditions EU vessels authorised to conduct a directed fishery for one species in waters of the Faeroe Islands may conduct directed fishery for another species provided that they give prior notification to the Faeroese authorities. Article 4 General obligations EU fishing vessels carrying out fishing activities outside EU waters shall comply with the conservation and control measures and all other provisions governing the zone in which they operate. CHAPTER II FISHING ACTIVITIES OF THIRD-COUNTRY FISHING VESSELS IN EU WATERS Article 5 Fishing authorisations By way of derogation to Article 18(1)(a) of Regulation (EC) No 1006/2008, fishing vessels of less than 200 GT flying the flag of Norway shall be exempt from the obligation to have a fishing authorisation when they engage in fishing activities in EU waters. Article 6 Transmission and content of applications for fishing authorisations Applications for fishing authorisations as referred to in Article 19 of Regulation (EC) No 1006/2008 shall contain information as set out in Annex I according to the flag the vessels concerned are entitled to fly. Article 7 Geographical restrictions 1. Vessels flying the flag of Norway or registered in the Faeroe Islands which are entitled to engage in fishing activities in EU waters shall not carry out fishing activities within 12 nautical miles from the baselines of Member States in ICES zone IV (5), the Kattegat and the Atlantic Ocean north of 43 °00 ²N, except the area referred to in Article 18 of Council Regulation (EC) No 2371/2002 (6). 2. By way of derogation to paragraph 1, fishing vessels flying the flag of Norway shall be allowed to carry out fishing activities in the Skagerrak up to four nautical miles from the baselines of Denmark and Sweden. Article 8 Fishing logbook In addition to Article 14(8) of Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (7), the master of a third-country fishing vessel entitled to engage in fishing activities in EU waters shall keep a logbook in which the information set out in Annex II shall be entered. Article 9 Transmission of data on fishing activities 1. The information to be transmitted to the Commission in accordance with Article 23(1) of Regulation (EC) No 1006/2008 by the master of a third-country fishing vessel shall be as set out in Annex III. 2. Paragraph 1 shall not apply to vessels flying the flag of Norway which carry out fishing activities in ICES zone IIIa. Article 10 Fishing for blue whiting and mackerel Fishing vessels flying the Norwegian flag and fishing vessels flying the flag of Faeroe Islands which are entitled to fish for blue whiting and mackerel in EU waters shall comply with the provisions set out in Annex IV. Article 11 Transit through EU waters Third-country fishing vessels that transit through and are not authorised to fish in EU waters shall stow their nets so that they may not readily be used, in accordance with the following conditions: (a) nets, weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires and ropes; (b) nets which are on or above deck shall be securely lashed to some part of the superstructure. CHAPTER III FINAL PROVISIONS Article 12 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 33. (2) OJ L 226, 29.8.1980, p. 47. (3) OJ L 226, 29.8.1980, p. 11. (4) OJ L 22, 26.1.2009, p. 1. (5) OJ L 87, 31.3.2009, p. 70. (6) OJ L 358, 31.12.2002, p. 59. (7) OJ L 343, 22.12.2009, p. 1. ANNEX I APPLICATIONS FOR FISHING AUTHORISATIONS OF THIRD-COUNTRY VESSELS PART I Vessels flying the flag of Norway Applications for vessels flying the flag of Norway shall contain the following: (a) the international radio call sign (IRCS); (b) the group code. PART II Vessels flying the flag of Faeroe Islands Applications for vessels flying the flag of Faeroe Islands shall contain the following: (a) the name of the vessel; (b) the external identification; (c) the international radio call sign (IRCS); (d) the engine power; (e) the tonnage in GT and overall length; (f) the species for which it is intended to fish; (g) the intended area of fishing. ANNEX II LOGBOOK TO BE KEPT BY THE MASTER OF THIRD-COUNTRY VESSELS FISHING IN EU WATERS Information to be recorded in the logbook 1. After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. 2. After each trans-shipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species trans-shipped; 2.3. the name, external identifications letters and numbers of the vessel to or from which the trans-shipment occurred; 2.4. trans-shipment of cod is not allowed. 3. After each landing in a port of the EU: 3.1. the name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. 4. After each transmission of information to the European Commission: 4.1. the date and time of the transmission; 4.2. the type of message: catch on entry, catch on exit, catch, trans-shipment; 4.3. in the case of radio transmission: name of the radio station. ANNEX III INFORMATION TO BE TRANSMITTED TO THE COMMISSION BY THIRD-COUNTRY VESSELS FISHING IN EU WATERS 1. The information to be transmitted to the European Commission and the timetable for its transmission is as follows: 1.1. On each occasion a vessel commences a fishing trip (1) in EU waters it shall send a catch on entry message specifying the following: SR m (2) (= start of record) AD m XEU (= to European Commission) SQ m (serial number of message in current year) TM m COE (= catch on entry) RC m (international radio call sign) TN o (3) (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (4) o (5) (latitude position of the vessel at time of transmission) LG (4) o (5) (longitude position of the vessel at time of transmission) LI o (estimated latitude position where the master intends to commence fishing, degrees or decimal presentation) LN o (estimated longitude position where the master intends to commence fishing, degrees or decimal presentation) RA m (relevant ICES area) OB m (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.2. On each occasion a vessel terminates a fishing trip (1) in EU waters it shall send a catch on exit message specifying the following: SR m (= start of record) AD m XEU (= to European Commission) SQ m (serial number of message for that vessel in current year) TM m COX (= catch on exit) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (6) o (7) (latitude position of the vessel at time of transmission) LG (6) o (7) (longitude position of the vessel at time of transmission) RA m (relevant ICES area where catches were taken) CA m (catch quantity by species since last report in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) OB o (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) DF o (days fished since last report) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.3. At 3-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and in weekly intervals, commencing the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel, a catch report message has to be sent, specifying: SR m (= start of record) AD m XEU (= to European Commission) SQ m (serial number of message for that vessel in current year) TM m CAT (= catch report) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) LT (8) o (9) (latitude position of the vessel at time of transmission) LG (8) o (9) (longitude position of the vessel at time of transmission) RA M (relevant ICES area where catches were taken) CA m (catch quantity by species since last report in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) OB o (quantity by species on board, in the hold, in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) DF o (days fished since last report) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 1.4. Whenever a trans-shipment is planned between the catch on entry and catch on exit message and apart from the catch report messages, an additional trans-shipment message has to be sent minimum 24 hours in advance, specifying: SR m (= start of record) AD m XEU (= to European Commission) SQ m (serial number of message for that vessel in current year) TM m TRA (= trans-shipment) RC m (international radio call sign) TN o (fishing trip serial number in the year) NA o (name of the vessel) IR m (Flag state as ISO-3 country code, where applicable followed by a unique reference number, if any, as applied in the flag state) XR m (external identification letters; side number of the vessel) KG m (quantity by species on- or off-loaded in pairs as needed: FAO code + live weight in kilograms, rounded to the nearest 100 kilograms) TT m (international radio call sign of the receiving vessel) TF m (international radio call sign of the donor vessel) LT (10) m/o (11) (12) (predicted latitude position of the vessel where the trans-shipment is planned) LG (10) m/o (11) (12) (predicted longitude position of the vessel where the trans-shipment is planned) PD m (predicted date when the trans-shipment is planned) PT m (predicted time when the trans-shipment is planned) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) MA m (name of the master of the vessel) ER m (= end of record) 2. Form of the communication Unless point 3.3 below is applied, the information specified above under point 1 shall be transmitted respecting the codes and ordering of data as specified above; in particular,  the text VRONT must be placed in the subject line of the message,  each data item will be placed on a new line,  the data itself will be preceded by the indicated code, separated from each-other by a space. Example (with fictitious data): SR AD XEU SQ 1 TM COE RC IRCS TN 1 NA VESSEL NAME EXAMPLE IR NOR XR PO 12345 LT +65,321 LG 21,123 RA 04A. OB COD 100 HAD 300 DA 20051004 MA CAPTAIN NAME EXAMPLE TI 1315 ER 3. Communication scheme 3.1. The information specified under point 1 shall be transmitted by the vessel to the European Commission in Brussels by Telex (SAT COM C 420599543 FISH), electronic mail (FISHERIES-telecom@ec.europa.eu) or via one of the radio stations listed under point 4 below and in the form specified under point 2. 3.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessels behalf by another vessel. 3.3. In the case a Flag State has the technical capability to send all above messages and contents in the so-called NAF-format on behalf of its operating vessels, that Flag State may  after bilateral agreement between the Flag State and the Commission  transmit this information via a secured transmission protocol to the European Commission in Brussels. In that case, some extra information will be added  as a kind of envelope  to the transmission (after the AD information) FR m (from; party alfa ISO-3 country code) RN m (serial number of the record for the relevant year) RD m (date of transmission in yyyymmdd format) RT m (time of transmission in hhmm format) Example (with data of above): //SR//AD/XEU//FR/NOR//RN/5//RD/20051004//RT/1320//SQ/1//TM/COE//RC/IRCS//TN/1//NA/VESSEL NAME EXAMPLE//IR/NOR//XR/PO 12345//LT/+65,321//LG/-21,123//RA/04A.//OB/COD 100 HAD 300//DA/20051004//TI/1315//MA/CAPTAIN NAME EXAMPLE//ER// The Flag State will receive a return message specifying: SR m (= start of record) AD m (ISO-3 country code of Flag State) FR m XEU (= to European Commission) RN m (serial number of message in current year for which a return message is sent) TM m RET (= return) SQ m (serial number of original message for that vessel in current year) RC m (international radio call sign mentioned in original message) RS m (return status  ACK or NAK) RE m (return error number) DA m (date of transmission in yyyymmdd format) TI m (time of transmission in hhmm format) ER m (= end of record) 4. Name of the radio station Name of radio station Call sign of radio station Lyngby OXZ Lands End GLD Valentia EJK Malin Head EJM Torshavn OXJ Bergen LGN Farsund LGZ FlorÃ ¸ LGL Rogaland LGQ TjÃ ¸me LGT Ã lesund LGA Ãrlandet LFO BodÃ ¸ LPG Svalbard LGS Stockholm Radio STOCKHOLM RADIO Turku OFK 5. Code to be used to indicate the species Alfonsinos (Beryx spp.) ALF American plaice (Hippoglossoides platessoides) PLA Anchovy (Engraulis encrasicolus) ANE Angler/Monk (Lophius spp.) ANF Argentine (Argentina silus) ARU Atlantic pomfret (Brama brama) POA Basking shark (Cetorinhus maximus) BSK Black scabbardfish (Aphanopus carbo) BSF Blue ling (Molva dypterygia) BLI Blue whiting (Micromesistius poutassou) WHB Bob shrimp (Xiphopenaeus kroyeri) BOB Cod (Gadus morhua) COD Common shrimp (Crangon crangon) CSH Common squid (Loligo spp.) SQC Dogfish (Squalus acanthias) DGS Forkbeards (Phycis spp.) FOR Greenland halibut (Reinhardtius hippoglossoides) GHL Haddock (Melanogrammus aeglefinus) HAD Hake (Merluccius merluccius) HKE Halibut (Hippoglossus hippoglussus) HAL Herring (Clupea harengus) HER Horse-mackerel (Trachurus trachurus) HOM Ling (Molva Molva) LIN Mackerel (Scomber Scombrus) MAC Megrim (Lepidorhombus spp.) LEZ Northern deep-water prawn (Pandalus borealis) PRA Norway lobster (Nephrops norvegicus) NEP Norway pout (Trisopterus esmarkii) NOP Orange roughy (Hoplostethus atlanticus) ORY Other OTH Plaice (Pleuronectes platessa) PLE Pollack (Pollachius pollachius) POL Porbeagle (Lamma nasus) POR Redfish (Sebastes spp.) RED Red seabream (Pagellus bogaraveo) SBR Roundnose grenadier (Coryphaenoides rupestris) RNG Saithe (Pollachius virens) POK Salmon (Salmo salar) SAL Sandeel (Ammodytes spp.) SAN Sardine (Sardina pilchardus) PIL Shark (Selachii, Pleurotremata) SKH Shrimp (Penaeidae) PEZ Sprat (Sprattus sprattus) SPR Squid (Illex spp.) SQX Tuna (Thunnidae) TUN Tusk (Brosme brosme) USK Whiting (Merlangus merlangus) WHG Yellowtail flounder (Limanda ferruginea) YEL 6. Codes to be used to indicate the relevant area. 02A. ICES division IIa  Norwegian Sea 02B. ICES division IIb  Spitzbergen and Bear Island 03A. ICES division IIIa  Skagerrak and Kattegat 03B. ICES division IIIb  The Sound 03C. ICES division IIIc  The Belts 03D. ICES division IIId  Baltic Sea 04A. ICES division IVa  Northern North Sea 04B. ICES division IVb  Central North Sea 04C. ICES division IVc  Southern North Sea 05A. ICES division Va  Iceland Grounds 05B. ICES division Vb1, Vb2  Faroes Grounds 06A. ICES division VIa  Northwest coast of Scotland and North Ireland 06B. ICES division VIb  Rockall 07A. ICES division VIIa  Irish Sea 07B. ICES division VIIb  West of Ireland 07C. ICES division VIIc  Porcupine Bank 07D. ICES division VIId  Eastern Channel 07E. ICES division VIIe  Western English Channel 07F. ICES division VIIf  Bristol Channel 07G. ICES division VIIg  Celtic Sea North 07H. ICES division VIIh  Celtic Sea South 07J. ICES division VIIj  South-West of Ireland  East 07K. ICES division VIIk  South-West of Ireland  West 08A. ICES division VIIIa  Bay of Biscay  North 08B. ICES division VIIIb  Bay of Biscay  Central 08C. ICES division VIIIc  Bay of Biscay  South 08D. ICES division VIIId  Bay of Biscay  Offshore 08E. ICES division VIIIe  Bay of Biscay  West Bay 09A. ICES division IXa  Portuguese waters  East 09B. ICES division IXb  Portuguese waters  West 14A. ICES division XIVa  North-East Greenland 14B. ICES division XIVb  South-East Greenland (1) A fishing trip means a voyage commencing when a vessel intending to fish enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by the Community rules on fisheries and terminating when a vessel leaves that zone. (2) m = mandatory. (3) o = optional. (4) LT, LG: must be specified as decimal figure, 3 figures after the decimal point. (5) Optional if a vessel is subject to satellite tracking. (6) LT, LG: must be specified as decimal figure, 3 figures after the decimal point. (7) Optional if a vessel is subject to satellite tracking. (8) LT, LG: must be specified as decimal figure, 3 figures after the decimal point. (9) Optional if a vessel is subject to satellite tracking. (10) LT, LG: must be specified as decimal figure, 3 figures after the decimal point. (11) Optional if a vessel is subject to satellite tracking. (12) Optional for the receiving vessel. ANNEX IV PROVISIONS FOR THIRD-COUNTRY VESSELS INTENDING TO FISH FOR BLUE WHITING OR MACKEREL IN EU WATERS PART I Provisions for third-country vessels intending to fish for blue whiting in EU waters (a) Vessels that already have catch on board may only commence their fishing trip after having received authorisation from the competent authority of the coastal Member State concerned. At least 4 hours prior to entering EU waters the master of the vessel shall notify as appropriate one of the following Fisheries Monitoring Centres: (i) UK (Edinburgh) by e-mail at the following address: ukfcc@scotland.gsi.gov.uk or by telephone (+ 44 1312719700); or (ii) Ireland (Haulbowline) by e-mail at the following address: nscstaff@eircom.net or by telephone (+ 353 872365998). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the position (longitude/latitude) where the master estimates that the vessel will enter EU waters as well as the area where he intends to commence fishing. The vessel shall not commence fishing until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the fishing trip is terminated. Notwithstanding any inspections that may be carried out at sea the competent authorities may in duly justified circumstances require a master to present his vessel for inspection in port. (b) Vessels that enter EU waters with no catch on board shall be exempt from the requirements laid down in point (a). (c) The fishing trip shall be considered as being terminated when the vessel leaves EU waters or enters an EU port where its catch is fully discharged. Vessels shall only leave EU waters after passing through one of the following control routes: A. ICES rectangle 48 E2 in zone VIa; B. ICES rectangle 46 E6 in zone IVa; C. ICES rectangles 48 E8, 49 E8 or 50 E8 in zone IVa. The master of the vessel shall give at least 4 hours prior notification of entering one of the afore mentioned control routes to the Fisheries Monitoring Centre in Edinburgh by e-mail or telephone as provided for in point (a)(i). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the control route through which the vessel intends to pass. The vessel shall not leave the area within the control route until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the vessel leaves EU waters. Notwithstanding any inspections that may be carried out at sea the competent authorities may in duly justified circumstances require a master to present his vessel for inspection in the ports of Lerwick or Scrabster. PART II Provisions for third-country vessels intending to fish for mackerel in EU waters (a) Vessels may only commence their fishing trip after having received authorisation from the competent authority of the coastal Member State concerned. Such vessels shall only enter EU waters after passing through one of the following control areas: ICES rectangle 48 E2 in Division VIa; ICES rectangle 50 F1 in Division IVa; ICES rectangle 46 F1 in Division IVa. At least 4 hours prior to entering one of the control areas, upon entering EU waters, the master of the vessel shall contact the UK Fisheries Monitoring Centre (Edinburgh) by e-mail at the following address: ukfcc@scotland.gsi.gov.uk or by telephone (+ 44 1312719700). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the control area through which the vessel will enter EU waters. The vessel shall not commence fishing until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the fishing trip is terminated. (b) Vessels that enter EU waters with no catch on board shall be exempt from the requirements laid down in point (a). (c) The fishing trip shall be considered as being terminated when the vessel leaves EU waters or enters an EU port where its catch is fully discharged. Vessels shall only leave the EU waters after passing through one of the control areas. Upon leaving EU waters, the master of the vessel shall give at least 2 hours prior notification of entering one of the control areas, to the Fisheries Monitoring Centre in Edinburgh by e-mail or telephone as provided for in point (a). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the control area through which the vessel intends to pass. The vessel shall not leave the control area until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the vessel leaves the EU waters.